DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metal layer of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear which of the two encapsulation layers is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US PG Pub 2016/0118620, hereinafter Yoo) in view of RAMADAS (US PG Pub 2016/0088756, hereinafter Ramadas).
Regarding claim 1¸figure 4 of Yoo discloses an encapsulation film for an organic electronic element, comprising at least two encapsulation layers, wherein the encapsulation film comprises a first encapsulation layer (12a) contacting the organic electronic element (25), and a second encapsulation layer (12b) not contacting the organic electronic element.

In the same field of endeavor, Ramadas discloses an encapsulation layer for an OLED device can comprise silica particles (¶ 199).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include silica particles in the second encapsulation layer (which applicants specification discloses would have the absorption energy properties) as taught by Ramadas for the purpose of enhancing barrier properties and block UV light (¶ 199).
Regarding claim 2, the prior art discloses the same bright spot inhibitor material as claimed and thus would be expected to have the same properties.
Regarding claim 3, Yoo discloses the first encapsulation layer (12a) does not comprise the bright spot inhibitor.
Furthermore, it would have been obvious to form the layer with the bright spot inhibitor to have an amount within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 4, Yoo discloses at least one encapsulation layer comprises a moisture adsorbent (13).
Regarding claim 5, Yoo discloses the moisture adsorbent (¶ 42) comprises a chemically reactive adsorbent.
Regarding claims 6-9, it would have been obvious to form the the bright spot inhibitor and moisture absorbent to have a weight ratio/particle diameters within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10¸figure 4 of Yoo discloses the encapsulation layer encapsulates the entire surface of an organic electronic element (25) formed on a substrate (21).
Regarding claim 11¸figure 4 of Yoo discloses a metal layer formed on the second encapsulation layer (¶ 90).
Regarding claims 12-14, Yoo does not explicitly disclose the material of the metal layer or the thermal conductivity.
However, the claimed materials are known in the art to be suitable for barrier/encapsulation layers and it would have been obvious to select one for the metal layer (which would thus have the thermal conductivity as claimed).
Regarding claims 18 and 20¸figure 4 of Yoo discloses an organic electronic device, comprising:
a substrate (21);
an organic electronic element (25) formed on the substrate; and the encapsulation film, according to claim 1, for encapsulating the organic electronic element.
Regarding claim 19, Yoo does not explicitly disclose the claimed details of the electronic element.
However, it would have been obvious to include them in order to form a functioning device.
Regarding claim 20, the prior art as noted in the above rejections discloses the entire claimed invention.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/YU-HSI D SUN/Primary Examiner, Art Unit 2895